Citation Nr: 0409467	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  03-05 618A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO), 
in Buffalo New York




THE ISSUE

Basic entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. § 3500 (Chapter 35 education benefits).



ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 determination by the 
Agency of Original Jurisdiction in Buffalo, New York.  


FINDINGS OF FACT

1.  The veteran was discharged honorably in May 1970.  

2.  The veteran died in May 1993; he was not service-
connected for any disorder; and he did not die due to a 
service-connected disease or injury.  

3.  The veteran was in receipt of non-service-connected VA 
pension, from November 1982 to the date of his death; the 
appellant was awarded an apportionment of his award prior to 
his death; and was awarded death pension while a student, 
until such time that she exceeded the age of a dependent 
child as defined by VA law and regulation.  


CONCLUSION OF LAW

The basic eligibility requirements for entitlement to DEA 
benefits under Chapter 35, Title 38, United States Code, are 
not met, and the claim is denied as a matter of law.  38 
U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2003); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in this case, the veteran's daughter, states 
that she understood her father was discharged from service 
due to disability, and that she would like to ensure that she 
is not due payment of retro-active Chapter 35 Education 
benefits.  She notes that she previously received some form 
of VA benefit payments, prior to her 23rd birthday, and that 
she was a student, from 1991 to 1997.  

VA law provides that DEA allowance under Chapter 35 may be 
paid to a child or a spouse of a veteran who:  (1) was 
discharged from service under conditions other than 
dishonorable; and currently has:  (2) a permanent and total 
service-connected disability; or had (3) a permanent total 
service-connected disability that was in existence at the 
date of death, or (4) died as a result of a service-connected 
disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3020.

The veteran's DD 214 reflects that he was in receipt of an 
honorable discharge.  His death certificate reveals he died 
at age 45 of cocaine and alcohol intoxication.  Thus, the 
only question that remains for the Board is whether the 
veteran's disability status met the basic eligibility 
requirements of 38 U.S.C.A. § 3500, by being in receipt of a 
"service-connected" permanent and total disability rating, 
or whether his death was due to a "service-connected" 
disability, for Chapter 35 Educational benefits purposes.  

In this case, unfortunately, he was not.  Although he filed 
an original compensation claim in June 1970, for "service 
connection" for a left ear disorder, the RO found, in a 
December 1970 rating decision (RD), that service connection 
was denied because the veteran's left ear condition was not 
incurred or aggravated by his active service.  

That is, although there are a variety of benefits available 
to honorably discharged veterans and their dependents, 
"service connection" may only be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Put another way, "service-connection" basically means that 
the facts, shown by evidence, establish that a specific 
injury or disease resulting in current disability, either 
happened to the veteran during his active military service, 
or if it preexisted such service, was aggravated therein.  
See generally, 38 C.F.R. § 3.303(a).  In this case, in 
addition to the December 1970 RD, the RO denied service 
connection for a seizure disorder in February 1973 and again 
in October 1976.  

However, the veteran was ultimately granted another form of 
VA benefits available to certain qualifying veterans, non-
service-connected pension, in an August 1983 action.  The RO 
determined that the veteran was unable to work due to a non-
service-connected disorder.  

VA non-service-connected pension is an income-based 
disability benefit available to veterans with qualifying 
wartime service who are determined to be permanently and 
totally disabled, even if they do not have any disabilities 
that are due to their active military service.  The basic 
premise underlying VA's improved pension program is that 
during any given month, a beneficiary's "Income for VA 
Purposes" (IVAP) plus VA pension benefits will establish a 
given level of income, called the Maximum Annual Pension Rate 
(MAPR).  See M21-1, Part IV, Chapter 16, Subchapter VI, 
16.30.

Although the appellant is under the mistaken impression that 
she was previously in receipt of Chapter 35 Education 
benefits, it is instead this VA pension benefit program that 
the appellant was, at one time, receiving.  Specifically, a 
March 1992 award letter reflects that the appellant was 
entitled to an 85 dollar apportionment of her father's 
pension award.  That is, a small portion her father's pension 
award was apportioned for her benefit, as she was found to be 
his dependent and he was found not to be contributing to her 
support.  Although she was initially entitled to death 
pension upon the veteran's death, her award was terminated by 
law when she turned age 23.  To be entitled to death pension, 
a child of the veteran must be unmarried and under the age of 
18; or, before reaching the age of 18 years, became 
permanently incapable of self-support; or be unmarried, under 
23, and attending school.  See 38 U.S.C.A. § 101(4) (West 
2002); 38 C.F.R. § 3.57(a) (2003).  The record reflects that 
the appellant was born in 1972.  

Therefore, although the veteran was in receipt of an 
honorable discharge, he was not service-connected for any 
disability, and he did not die of any disability that was due 
to his service.  Therefore, the appellant, unfortunately, 
does not meet the basic eligibility criteria for Chapter 35 
Education Benefits under the current state of VA law and 
regulation.  

As it is the law and not the facts that are in dispute, the 
claim is denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

In this regard, the Board is aware that there have been 
significant procedural changes in the way VA is charged with 
implementing its duties to notify and assist appellants in 
the prosecution of their claims.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003); Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
compare with Barger v. Principi, 16 Vet. App. 132, 138-139 
(2002)(suggesting VCAA inapplicable to claims arising under 
other chapters of title 38 having their own notice 
requirements).  

In this case, review of the appellant's DEA folder shows that 
the Buffalo Education Processing Center provided her with the 
text of 38 C.F.R. § 3.159, pertinent VA regulations, and the 
reasons why she was not entitled to basic Chapter 35 
benefits.  Thus, the appellant was, in fact, provided notice 
of the legal information precluding her claim.  Although she 
was not provided with a specific VCAA notice form letter, in 
this case, inadequate notice, notice timing, or assistance is 
not an issue, because the appellant is precluded by VA law 
from basic entitlement to the benefits she seeks.  

That is, because it is the law in this case and not the facts 
that are in dispute, the claim is denied as a matter of law, 
and any failure on VA with respect to notify or assist the 
claimant under the facts of this specific case is immaterial.  
See also 38 C.F.R. § 20.1102 (harmless error).  



ORDER

Basic entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. § 3500 (Chapter 35 education benefits) is 
denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



